                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                 3:18-CR-00083-RJC-DCK
 USA                                                )
                                                    )
     v.                                             )                  ORDER
                                                    )
 RONALD SHANNON HOUGH                               )
                                                    )

          THIS MATTER is before the Court on the government’s Motion for Final

Determination of Restitution, (Doc. No. 40), to which the defendant has not objected.

          At the sentencing of this matter, the Court held that final determination of restitution

would be left open as authorized by 18 U.S.C. § 3664(d)(5). (Doc. No. 23: Judgment at 4). The

government has now submitted proposed a list of victims and losses, supported by a

preponderance of the evidence, that constitutes a “final determination” for purposes of ordering

restitution pursuant to the Mandatory Victim Restitution Act, 18 U.S.C. § 3663A. (Doc. No. 40:

Motion at 7-10).

          IT IS THEREFORE ORDERED that, based on the reasons set forth in the

government’s motion, 18 U.S.C. § 3664(d)(5), and the Mandatory Victim Restitution Act, the

Judgment in this case, (Doc. No. 23), shall be amended to include a final restitution figure of

$59,360.15 in the amounts listed in Exhibit to the motion, (Doc. No. 40 at 7-10).

          IT IS FURTHER ORDERED that the defendant is jointly and severally liable with

Laurence Sessum and Jacqueline Dianne Okomba, (Case No. 3:18-cr-292). The victims’

recovery is limited to the amount of their loss and the defendant’s liability for restitution ceases

if and when the victims receive full restitution. Any payment not in full shall be divided

proportionately among victims.




          Case 3:18-cr-00083-RJC-DCK Document 41 Filed 06/17/20 Page 1 of 2
       All other terms of the original Judgment, (Doc. No. 23), remain unchanged.

       The Clerk is directed to certify copies of this order to Defendant, counsel for Defendant,

the United States Attorney, the United States Marshals Service, the United States Probation

Office, and the Financial Administration Unit of the Clerk’s Office.

 Signed: June 16, 2020




       Case 3:18-cr-00083-RJC-DCK Document 41 Filed 06/17/20 Page 2 of 2
